DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/567,458, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclosure or support for any ‘fibers’. Accordingly, claims 1-2, 4-6, 10, and 13-18 are not entitled to the benefit of the prior application. 
Therefore the date being given to the subject-matter of these claim will be 11/7/2012, which is the filing date of the provisional 61/723,446.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 10 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art references fail to disclose the heart valve being delivered through the femoral artery.  Note that this is the intended use of the device.
However, the prior art discloses heart valves that are fully capable of collapsing. 
A new reference Rankin et al. has been added to the references below, that teaches an aortic valve that can be delivered percutaneously through a catheter. The Rankin et al. application qualifies as prior art due to the fact that ‘fibers’ are not present/supported by the disclosure in the 61/567,458 provisional (see above). 

Terminal Disclaimer
The terminal disclaimer filed on 1/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application Number 17/327673, and US Patents 10888441, 11026817, 11045335, 11129735, 10966846, 10792172, 10857011, 10881538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-6 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites 
“a first plurality of fibers positioned radially outwardly of the frame that is configured to form a first sealing interface against native valve leaflets of a patient when the first plurality of fibers is compressed there against, wherein the first plurality of fibers extends radially outwardly of the frame; and a second plurality of fibers carried by the frame that is configured to form a second sealing interface that includes spacings between fibers to form a mesh network against the frame,”
It is noted that the specification provides for one set of fibers, i.e. #234 in fig. 13. It does not provide support for a first and second plurality of fibers. Nor does the specification provide for a first and second sealing interface. The specification does note that the fibers #234 and the covering material #250 together create a seal between the inner frame and outer frame, but there is no mention of a “mesh network” created by a second plurality of fibers that forms a sealing interface. 
It is unclear from the specification and there does not appear to be support for the amended language above. Applicant should provide clarity as to where this feature appears in the applications disclosure. 
Claims 2, 4-6, 10, and 13-18 are rejected as they depend from rejected claim 1. 
Claims 1-2, 4-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second plurality of fibers carried by the frame that is configured to form a second sealing interface that includes spacings between fibers to form a mesh network against the frame”(emphasis added).
It is unclear from the specification and there does not appear to be support for the language of a mesh network that is formed from the fibers. Applicant should provide clarity as to where this feature appears in the applications disclosure. 
Claims 2, 4-6, 10, and 13-18 are rejected as they depend from rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-6, 10, and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levi et al. (US 2012/0123529) in view of Dehdashtian et al. (WO 2006/005015) and further in view of Rankin et al. (US 2012/0143324).

Referring to claim 1, Levi et al. discloses a transcatheter aortic heart valve assembly comprising: a graft covering housing prosthetic heart valve leaflets(inner skirt, 16), wherein the graft covering (inner skirt, 16) extends about the prosthetic heart valve leaflets for providing sealing thereto (paragraph 64); a frame(12) formed from a metallic material(paragraph 53) and defining a plurality of continuously extending struts that extend through a circumference of the frame(Figs. 1-3), the struts cooperatively forming an open cell configuration(Figs. 1-3), and the frame being secured to the graft covering by stitching(paragraph 74); and wherein the graft covering is made of polyester, polytetrafluoroethylene, expanded polytetrafluoroethylene, or a polymer(PET is a polymer and polyester, paragraph 84), and wherein the transcatheter aortic heart valve assembly has a radially compressed orientation and a radially expanded orientation(abstract).
Levi et al. lacks a detailed description of a first plurality of fibers positioned radially outwardly of the frame that is configured to form a first sealing interface against native valve leaflets of a patient when the first plurality of fibers is compressed thereagainst, wherein the first plurality of fibers extends radially outwardly of the frame; and a second plurality of fibers carried by the frame that is configured to form a second sealing interface that includes spacings between fibers to form a mesh network against the frame, wherein the first plurality of fibers and the second plurality of fibers are in overlapping radial alignment, wherein, in operation the heart valve assembly is deployed endovascularly through a femoral artery of the patient after obtaining access to the femoral artery.
Dehdashtian et al. discloses a heart valve in the same field of endeavor a plurality of radially extending fibers that extend outwardly of the outer frame (paragraph 145) configured to form a first 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the heart valve assembly of Levi et al. to include a sealing member positioned externally to an outer frame as taught in Dehdashtian et al. in order to encourage coagulation of blood to further fill gaps and prevent leakage (pages 36-37).
Levi et al. in view of Dehdashtian et al. lacks a detailed description of in operation the heart valve assembly is deployed endovascularly through a femoral artery of the patient after obtaining access to the femoral artery.
Rankin et al. teaches an aortic valve device in the same field of endeavor that comprises a wire frame that can be covered with a fabric that comprises collagen fibers (paragraph 71) and can be delivered percutaneously(abstract) for the purpose of preventing complicated surgical procedures (paragraph 13). Additionally, it should be noted that the devices of modified Levi et al. in view of Dehdashtian et al. can be collapsed and therefore it can be delivered through the femoral artery. 
It would have been obvious to a person of ordinary skill in the art to modify the heart valve of Modified Levi et al. to be delivered percutaneously as taught in Rankin et al. in order to prevent complicated surgical procedures. 
Referring to claim 2, as modified in claim 1 above, modified Dehdashtian et al. discloses wherein the second plurality of fibers extend from at least two circumferentially extending rows of cells formed in the open cell configuration(Fig. 22, two rows of cells are covered by material 256 which comprise the first and second plurality of fibers).
Referring to claim 4, as modified in claim 1 above, modified Levi et al. discloses wherein the frame extends distally further than the prosthetic heart valve leaflets(Figs. 1-3).
Referring to claim 5, as modified in claim 1 above, Modified Levi et al. discloses wherein the frame is a singular, integral component(see Fig. 4).
Referring to claim 6, as modified in claim 1 above, Modified Levi et al. discloses wherein the frame and the graft covering are attached by stitching at a top and bottom portion of the graft covering(Fig. 37).
Referring to claim 10, as modified in claim 1 above, modified Levi et al. discloses wherein the valve assembly is balloon expandable(Fig. 18, paragraph 30).
Referring to claim 13, as modified in claim 1 above, Modified Levi et al. discloses wherein the graft covering(inner skirt, 16) forms an inner frame for housing the prosthetic heart valve leaflets(14)(See Fig. 2).
Referring to claim 14, as modified in claim 1 above, modified Dehdashtian et al. discloses wherein the first plurality of fibers are in contact with the frame (Dehdashtian et al, Fig. 22, shows the fibers are in contact with the frame, the material 256 contacts the frame).
Referring to claim 15, as modified in claim 1 above, modified Levi et al. discloses wherein the valve assembly is configured for being received within a catheter that is delivered through the femoral 
Referring to claim 16, as applied to claim 1 above, modified Levi et al. in view of Dehdashtian et al. lacks a detailed description of wherein the first plurality of fibers and the second plurality of fibers are collagen fibers.
Rankin et al. teaches sealing fibers that can be woven collagen in order to cover the surfaces of the wire frame to separate the wire material from the contact with bodily tissues and blood(paragraph 71). It would have been obvious to a person of ordinary skill in the art to modify the fibers as taught in Modified Levi et al. in view of Dehdashtian et al. to be collagen fibers in order to create a barrier by separating the wire material from having contact with the bodily tissues and blood.
Referring to claim 17, as modified in claim 1 above, modified Levi et al. discloses wherein a row of cells distal to the graft covering is uncovered by the graft covering and the first plurality of fibers and the second plurality of fibers (Figs. 1-3).
Referring to claim 18, as modified in claim 1 above, modified Rankin et al. discloses wherein the second plurality of fibers extend radially inwardly from the frame (paragraph 71, discloses the material which contains fibers wrapped around the wire frame, thus the fibers would extend radially inwardly).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774